1    Kristin A. Zilberstein, Esq. (SBN: 200041)
     L Bryant Jaquez, Esq. (SBN 252125)
2    Adam P. Thursby, Esq. (SBN 318465)
3    GHIDOTTI BERGER
     1920 Old Tustin Ave
4    Santa Ana, CA 92705
5    Ph: (949) 427-2010
6    Fax: (949) 427-2732
     athursby@ghidottiberger.com
7
     Attorney for Secured Creditor
8
     US Bank Trust National Association as trustee of Igloo Series III Trust
9
10
                             UNITED STATES BANKRUPTCY COURT
11
                              NORTHERN DISTRICT OF CALIFORNIA
12
                                         SAN JOSE DIVISION
13
14   In Re:                                             )    CASE NO.: 18-51118
                                                        )
15   RAYMOND JUAREZ                                     )    CHAPTER 13
                                                        )
16
              Debtor.                                   )    RS No.: MRG-100
17                                                      )
                                                        )    MOTION FOR RELIEF FROM
18                                                      )    AUTOMATIC STAY
                                                        )
19
                                                        )    Date: July 9, 2019
20                                                      )    Time: 10:30 a.m.
                                                        )    Ctrm: 3099
21                                                      )    Place: 280 South First Street
22                                                      )           San Jose, CA 95113
                                                        )
23                                                      )    Judge: Stephen l Johnson
                                                        )
24                                                      )
25                                                      )
                                                        )
26                                                      )
                                                        )
27
28




                                                    1                                         18-51118
 Case: 18-51118         Doc# 50   Filed: 06/20/19       Entered: 06/20/19 13:20:49
                                                                                MotionPage     1 of 3
                                                                                       for Relief
1    TO ALL PARTIES IN INTEREST AND TO THEIR ATTORNEYS OF RECORD:
2           U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust, its
3    successors and/or assignees, (“Secured Creditor”), moves this Court for an Order Terminating
4    the Automatic Stay of 11 U.S.C. §362 as to moving party (and the Trustee under the Deed of
5    Trust securing moving party’s claim) so that moving party and its Trustee may commence and
6    ocntinue all acts necessary to foreclose under the Deed of Trust secured by Debtor’s property,
7    commonly known as 5358 Landau Court, San Jose, CA 95123, (“Property” herein).
8           As stated in the attached Declaration, the Debtor has failed to make 5 post-petition
9    payments (1/1/2019 through 5/1/2019).
10          Based on the foregoing, Secured Creditor alleges that it is not adequately protected.
11   Secured Creditor is not receiving regular monthly pyaments, and is unfairly delayed from
12
     proceeding with foreclosure of the Property. Accordingly, relief from the automatic stay
13
     should be granted to Secured Creditor pursuant to 11 U.S.C. §362(d)(1).
14
            Secured Creditor holds the original promissory Note dated 08/20/2006, in the principal
15
     amount of $516,000.00, which is secured by a Deed of Trust of the same date.
16
            Secured Creditor is entitled to relief under 11 U.S.C. §362(d)(1).
17
            WHEREFORE, Secured Creditor prays for judgment as follows:
18
            1. For an Order granting relief form the automatic stay, permitting Secured Creditor to
19
                proceed with the foreclosure under Secured Creditor’s Deed of Trust, and to sell the
20
                Property at a trustee’s sale under the terms of the Deed of Trust to proceed with any
21              and all post foreclosure sale remedies, including the unlawful detainer action or any
22              other action necessary to obtain possession of the Property.
23          2. For an Order that the fourteen day stay described by Bankruptcy Rule 4001(a)(3) be
24              waived.
25          3. For an Order terminating or modifying the co-debtor stay on the same terms as the
26              Automatic story.
27          4. For an Order modifying the automatic stay to protect Secured Creditor’s interest, as
28              the Court deems proper.
            5. For attorneys’ fees and costs incurred herin.


                                                     2                                         18-51118
 Case: 18-51118       Doc# 50      Filed: 06/20/19       Entered: 06/20/19 13:20:49
                                                                                 MotionPage     2 of 3
                                                                                        for Relief
1           6. For such other relief as the Court deems proper.
2           7. The Moving Party, at its option, may offer, provide and enter into any potential
3              forebearance agreement, loan modification, refinance agreement or other loan
4              workout/loss mitigation agreement as allowed by state law. The Movant may contact
5              the Debtor via telephone or written correspondence ot offer such an agreement. Any

6              such agreement shall be non-recourse.

7           8. Furthermore, Movant may contact the Debtor to comply with California Civil Code

8              Section 3923.5.

9
10   Dated: June 20, 2019                GHIDOTTI BERGER

11
12                                               /s/ Adam Thursby
                                                 Adam Thursby, Esq.
13                                               U.S. Bank Trust National Association, as Trustee
14                                               of the Igloo Series III Trust
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                   3                                         18-51118
 Case: 18-51118      Doc# 50     Filed: 06/20/19       Entered: 06/20/19 13:20:49
                                                                               MotionPage     3 of 3
                                                                                      for Relief
